     Case 8:19-cr-00061-JVS Document 398 Filed 01/18/21 Page 1 of 16 Page ID #:5847




 1   H. Dean Steward, SBN 85317
     107 Avenida Miramar, Ste. C
 2   San Clemente, CA 92672
     Tel (949) 481-4900
 3   Fax (949) 497-6753
 4   Attorney for Defendant
     MICHAEL JOHN AVENATTI
 5
 6
                              UNITED STATES DISTRICT COURT
 7
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                    SA CR No. 19-061-JVS
10               Plaintiff,                       DEFENDANT’S MOTION FOR AN
                                                  ORDER REQUIRING THE
11                      v.                        GOVERNMENT’S PROMPT
                                                  COMPLIANCE WITH THE DUE
12   MICHAEL JOHN AVENATTI,                       PROCESS PROTECTIONS ACT AND
                                                  ADVISING THE GOVERNMENT OF
13               Defendant.                       THE CONSEQUENCES FOR FAILING
                                                  TO COMPLY
14
                                                  [[Proposed] Order filed concurrently
15                                                herewith]
16
17
18         TO ACTING U.S. ATTORNEY TRACY WILKINSON, AUSA JULIAN
19   ANDRE and AUSA BRETT SAGEL, PLEASE TAKE NOTICE that Defendant
20   MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his counsel of record,
21   H. Dean Steward, hereby moves for and files his Motion For An Order Requiring the
22   Government’s Prompt Compliance with the Due Process Protections Act and Advising
23   the Government of the Consequences for Failing to Comply. Defendant’s motion is
24   based on the attached memorandum of points and authorities; the files, records and
25   transcripts in this case; and such further evidence and argument as the Court may permit
26   at a hearing on this matter.
27
28
     Case 8:19-cr-00061-JVS Document 398 Filed 01/18/21 Page 2 of 16 Page ID #:5848




 1
      Dated: January 18, 2021               Respectfully submitted,
 2
                                           /s/ H. Dean Steward
 3                                          H. DEAN STEWARD
 4                                         Attorney for Defendant
                                           MICHAEL JOHN AVENATTI
 5
 6
 7
 8
 9
10
11
12

13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28
                                               2
     Case 8:19-cr-00061-JVS Document 398 Filed 01/18/21 Page 3 of 16 Page ID #:5849




 1                   MEMORANDUM OF POINTS AND AUTHORITIES
 2
 3   I.    INTRODUCTION
 4         Defendant Michael John Avenatti (“Mr. Avenatti”) has formally requested in
 5   writing that the government confirm that it is aware of its obligations under the recently
 6   enacted Due Process Protections Act and has fully complied with them. This results
 7   from considerable concerns by the defense that the government has failed to produce
 8   information as required under the Act, including but not limited to information that may
 9   be used to impeach government witnesses. Despite multiple requests, the government
10   has not only failed to provide confirmation, they have failed to respond altogether.
11   Accordingly, Mr. Avenatti seeks an order substantially consistent with those issued in
12   Mr. Avenatti’s other criminal matters pending in the Southern District of New York and
13   one that provides that within ten days of the issuance of the Order, the government is
14   directed to fully comply with the Order and affirm their compliance in a writing
15   submitted to the Court.
16
17   II.   FACTUAL BACKGROUND
18         On October 21, 2020, the Due Process Protections Act, P.I. No. 116-182, 134 Stat.
19   Ann. 894 (the “Act”) was enacted into law and became effective immediately. The
20   purpose of the Act is to protect defendants from prosecutorial misconduct and overreach
21   by federal prosecutors. It resulted from the government’s misconduct in a criminal
22   matter involving another high-profile political target - Senator Ted Stevens of Alaska (a
23   Republican Senator who had served for over four decades). There, following Senator
24   Stevens’ conviction by a jury, multiple U.S. Attorneys were found to have failed to
25   timely produce to the defense witness statements and other evidence that could have
26   been used to impeach key government witnesses at trial. A Department of Justice
27   investigation later ensued during which the U.S. Attorneys involved attempted to justify
28
     Case 8:19-cr-00061-JVS Document 398 Filed 01/18/21 Page 4 of 16 Page ID #:5850




 1   their actions by claiming that the statements and documents withheld did not constitute
 2   information that could be used to impeach a witness, were immaterial, and therefore
 3   were not obligated to be disclosed in advance of trial. The investigation found
 4   otherwise. Among other things the investigation uncovered was falsification of various
 5   302s and withholding of notes from witness interviews. Multiple U.S. Attorneys were
 6   rightly disciplined and forced to resign in disgrace, and the government was forced to
 7   dismiss the indictment against Senator Stevens before severe judicial sanctions occurred.
 8         Within weeks of the enactment of the Act, courts across the country began issuing
 9   detailed orders requiring prosecutors to comply with the Act forthwith and reminding
10   prosecutors of the consequences that can result for failure to comply with the Act. For
11   instance, both courts in Mr. Avenatti’s two other federal criminal matters pending in the
12   Southern District of New York issued detailed orders in late October 2020 describing the
13   Act and its obligations, and directing the government of its obligations to produce
14   documents and information that could be used by the defense, including to impeach
15   government witnesses at trial. See Exhibit A (Docket No. 305, SDNY Case No. 19 Cr.
16   373 (PGG)) and Exhibit B (Docket No. 95, SDNY Case No. 19 Cr. 374) (JMF)) attached
17   hereto.
18         Both orders require the government to disclose information to Mr. Avenatti
19   “promptly after its existence becomes known to the Government so that the defense may
20   make effective use of the information in the preparation of its case” and provide for
21   severe consequences for failure to do so. See id (emphasis added). The Orders also
22   make clear that the government is required to produce all information that “can be used
23   to impeach the trial testimony of a Government witness . . . .” They also provide that the
24   government’s “obligations are continuing ones and apply to materials that become
25   known to the Government in the future. Additionally, if information is otherwise subject
26   to disclosure, it must be disclosed regardless of whether the Government credits it.” See
27
28
                                                  2
     Case 8:19-cr-00061-JVS Document 398 Filed 01/18/21 Page 5 of 16 Page ID #:5851




 1   id. The obligations apply to all information, regardless of whether it would “constitute
 2   admissible evidence.” See id.
 3         Following issuance of the written orders, various courts also began informing
 4   prosecutors orally of their obligations under the Act at the next scheduled appearance in
 5   each case. For instance, on November 10, 2020, the Court in Mr. Avenatti’s criminal
 6   matter relating to the Stormy Daniels book deal, the Honorable Jesse M. Furman
 7   presiding, explained the government’s obligations under the Act:
 8
           Congress passed and the President signed, a new law Due Process Protection
 9         Act... [P]ursuant to Rule 5(f) of the Federal Rules of Criminal Procedure and
10         the Due Process Protections Act, I remind the government of its obligations
           under Brady v. Maryland and its progeny to disclose to the defense all
11         information, whether admissible or not, that is favorable to the defendant,
12         material either to guilt or to punishment, and known to the government. The
           government must disclose such information to the defense promptly after its
13         existence becomes known to the government. As part of these obligations,
14         the government must disclose information that can be used to impeach the
           trial testimony of a government witness within the meaning of Giglio v.
15         United States and its progeny and must do so sufficiently in advance of trial
16         in order for the defendant to make effective use of it at trial.

17          I remind you that these obligations are continuing ones and that they apply
18         to information whether or not the government credits it. I further remind you
           that for these purposes the government includes any federal, state, or local
19         prosecutors, law-enforcement officers, and other officials who have
20         participated in the investigation or prosecution of this matter whether or not
           such officials are still part of the prosecution team and that you have an
21         affirmative obligation to seek from these sources all information subject to
22         disclosure. Finally, I caution the government that if it fails to comply with its
           obligations and this order, any number of consequences may follow...
23
24         [11/10/2020 Transcript, pp.5-6.]

25
           Concerned that the government in this case has not fully and timely complied with
26
     its obligations under the Act, undersigned counsel wrote to the government over seven
27
     weeks ago on November 25, 2020 and requested that the “provisions of the Act be
28
                                                   3
     Case 8:19-cr-00061-JVS Document 398 Filed 01/18/21 Page 6 of 16 Page ID #:5852




 1   immediately and fully complied with in connection with the prosecution of Mr.
 2   Avenatti.” See Exhibit C. The government failed to respond or even acknowledge the
 3   request. Last week, the defense again twice requested in writing that the government
 4   respond to the defense’s request regarding the obligations under the Act and confirm that
 5   the government has fully complied with them. Inexplicably, the government again failed
 6   to do so.
 7
 8   III.   ARGUMENT
 9          The purpose of the Due Process Protections Act is to protect criminal defendants
10   like Mr. Avenatti from prosecutorial misconduct and overreach by federal prosecutors.
11   Among other things, it is specifically designed to ensure that defendants timely receive
12   ALL information that could be used to impeach a government witness “promptly after its
13   existence becomes known to the Government,” which includes “all federal, state, and
14   local law enforcement officers and other officials who have participated in the
15   investigation and prosecution of the offense or offenses with which the defendant is
16   charged.”
17          Pursuant to the Act, Mr. Avenatti was entitled to prompt production of any and all
18   information covered under the Act following its enactment approximately three months
19   ago. This includes but is not limited to all information that could potentially be used to
20   impeach any one of the over 60 witnesses the government has identified in this case.
21   Unfortunately, this has not occurred. Indeed, the government refuses to even respond to
22   the defense’s communications requesting acknowledgment and compliance with the Act,
23   thus necessitating this motion.
24   //
25   //
26   //
27   //
28
                                                   4
     Case 8:19-cr-00061-JVS Document 398 Filed 01/18/21 Page 7 of 16 Page ID #:5853




 1   IV.   CONCLUSION
 2         For each of the reasons set forth above, Mr. Avenatti respectfully requests that the
 3   Court issue an Order in form and substance substantially consistent with those issued in
 4   Mr. Avenatti’s other criminal matters pending in the Southern District of New York and
 5   one that provides that within ten days of the issuance of the Order, the government is
 6   directed to fully comply with the Order and affirm their compliance in a writing
 7   submitted to the Court and filed on the docket via ECF.
 8
 9   Dated: January 18, 2021                Respectfully submitted,
10
                                            /s/ H. Dean Steward
                                            H. DEAN STEWARD
11
12                                          Attorney for Defendant
                                            MICHAEL JOHN AVENATTI
13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28
                                                 5
     Case 8:19-cr-00061-JVS Document 398 Filed 01/18/21 Page 8 of 16 Page ID #:5854




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12

13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
                                        EXHIBIT A
28
        Case 1:19-cr-00373-PGG
Case 8:19-cr-00061-JVS  DocumentDocument
                                 398 Filed305  Filed 10/30/20
                                           01/18/21   Page 9 of Page 1 of 2ID #:5855
                                                                16 Page


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA
               -against-
                                                                     ORDER
MICHAEL AVENATTI,
                             Defendant.                        (S1) 19 Cr. 373 (PGG)

PAUL G. GARDEPHE, U.S.D.J.:

                This Order is entered, pursuant to Federal Rule of Criminal Procedure 5(f), to

remind the Government of its disclosure obligations under Brady v. Maryland, 373 U.S. 83

(1963), and its progeny, and to summarize the potential consequences of violating those

obligations.

                The Governmen m         di cl e       he defen e all inf ma i n fa       able     an

acc ed ha i        ma e ial ei he    g il            ni hmen and ha i kn        n      he G     e nmen .

Id. at 87. This obligation applies regardless of whether the information would itself constitute

admissible evidence. The Government shall disclose such information to the defense promptly

after its existence becomes known to the Government so that the defense may make effective use

of the information in the preparation of its case.

                As part of its disclosure obligations, the Government must disclose any

information that can be used to impeach the trial testimony of a Government witness within the

meaning of Giglio v. United States, 405 U.S. 150 (1972), and its progeny. Such information

must be disclosed sufficiently in advance of trial in order for the defendant to make effective use

of it at trial or at such other time as the Court may order.

                The G      e nmen   di cl     e obligations are continuing in nature and apply to

materials that become known to the Government in the future. If information is subject to

disclosure pursuant to this Order, it must be disclosed regardless of whether the Government

credits the information.
        Case 1:19-cr-00373-PGG
Case 8:19-cr-00061-JVS  Document Document
                                 398 Filed305  Filed 10/30/20
                                           01/18/21  Page 10 ofPage 2 of 2ID #:5856
                                                                16 Page


                In the event that the Government believes that compliance with this Order would

 compromise witness safety, victim rights, national security, a sensitive law enforcement

 technique, or any other substantial government interest, it may apply for a modification of this

 Order.

                For purposes of this Order, the Government includes all current or former

 federal, state, and local prosecutors, and other law enforcement officers, who have participated in

 the instant prosecution of, or in the investigation that led to the instant prosecution of, the

 defendant. The Government has an affirmative obligation to seek from such sources all

 information subject to disclosure under this Order.

                If the Government fails to comply with this Order       in addition to ordering

 production of the information     the Court may:

    (1) specify the terms and conditions of such production;

    (2) grant a continuance;

    (3) impose evidentiary sanctions;

    (4) impose sanctions on any responsible lawyer for the Government;

    (5) dismiss charges before trial or vacate a conviction after trial or a guilty plea; or

    (6) enter any other order that is just under the circumstances.

 Dated: New York, New York
        October 30, 2020
     Case 8:19-cr-00061-JVS Document 398 Filed 01/18/21 Page 11 of 16 Page ID #:5857




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12

13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
                                         EXHIBIT B
28
         Case 1:19-cr-00374-JMF
Case 8:19-cr-00061-JVS  Document Document
                                 398 Filed 95  Filed 10/29/20
                                           01/18/21           Page
                                                      Page 12 of 16 1Page
                                                                      of 2 ID #:5858



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------------X
                                                                                 :
IN RE: FEDERAL RULE OF CRIMINAL PROCEDURE 5(F)                                   :               ORDER
                                                                                 :
---------------------------------------------------------------------------------X

JESSE M. FURMAN, United States District Judge:

        This Order is entered, pursuant to Federal Rule of Criminal Procedure 5(f) and the Due

Process Protections Act, Pub. L. No 116 182, 134 Stat. 894 (Oct. 21, 2020), to confirm the

G    e me        di cl      e obligations under Brady v. Maryland, 373 U.S. 83 (1963), and its

progeny, and to summarize the possible consequences of violating those obligations.

        The G      e me         m   di cl e       he defe e all i f ma i             fa   able    a acc ed ha

i   ma e ial ei he       g il            i hme       a d ha i k               he G e me . Id. at 87. This

obligation applies regardless of whether the information would itself constitute admissible evidence.

The Government shall disclose such information to the defense promptly after its existence becomes

known to the Government so that the defense may make effective use of the information in the

preparation of its case.

        As part of these obligations, the Government must disclose any information that can be used

to impeach the trial testimony of a Government witness within the meaning of Giglio v. United

States, 405 U.S. 150 (1972), and its progeny. Such information must be disclosed sufficiently in

advance of trial in order for the defendant to make effective use of it at trial or at such other time as

the Court may order.

        The foregoing obligations are continuing ones and apply to materials that become known to

the Government in the future. Additionally, if information is otherwise subject to disclosure, it

must be disclosed regardless of whether the Government credits it.
         Case 1:19-cr-00374-JMF
Case 8:19-cr-00061-JVS  Document Document
                                 398 Filed 95  Filed 10/29/20
                                           01/18/21           Page
                                                      Page 13 of 16 2Page
                                                                      of 2 ID #:5859



       In the event the Government believes that a disclosure under this Order would compromise

witness safety, victim rights, national security, a sensitive law-enforcement technique, or any other

substantial government interest, it may apply to the Court for a modification of its obligations,

which may include in camera review or withholding or subjecting to a protective order all or part of

the information otherwise subject to disclosure.

       For purposes of this Order, the Government includes all current or former federal, state, and

local prosecutors, law-enforcement officers, and other officers who have participated in the

prosecution, or investigation that led to the prosecution, of the offense or offenses with which the

defendant is charged. The Government has an affirmative obligation to seek from such sources all

information subject to disclosure under this Order.

       If the Government fails to comply with this Order, the Court, in addition to ordering

production of the information, may:

   (1) specify the terms and conditions of such production;

   (2) grant a continuance;

   (3) impose evidentiary sanctions;

   (4) impose sanctions on any responsible lawyer for the Government;

   (5) dismiss charges before trial or vacate a conviction after trial or a guilty plea; or

   (6) enter any other order that is just under the circumstances.


       SO ORDERED.

Dated: October 29, 2020                             __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




                                                   2
     Case 8:19-cr-00061-JVS Document 398 Filed 01/18/21 Page 14 of 16 Page ID #:5860




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12

13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
                                         EXHIBIT C
28
Case 8:19-cr-00061-JVS Document 398 Filed 01/18/21 Page 15 of 16 Page ID #:5861
     Case 8:19-cr-00061-JVS Document 398 Filed 01/18/21 Page 16 of 16 Page ID #:5862




 1
                                   CERTIFICATE OF SERVICE

 2          I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 3
      age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672. I
 4
 5    am not a party to the above-entitled action. I have caused, on January 18, 2021 service of

 6    the defendant’s:
 7
        MOTION FOR AN ORDER REQUIRING THE GOVERNMENT’S PROMPT
 8    COMPLIANCE WITH THE DUE PROCESS PROTECTIONS ACT AND ADVISING
       THE GOVERNMENT OF THE CONSEQUENCES FOR FAILING TO COMPLY
 9
      on the following party, using the Court’s ECF system:
10
11    AUSA BRETT SAGEL AND AUSA JULIAN ANDRE

12    I declare under penalty of perjury that the foregoing is true and correct.
13
      Executed on January 18, 2021
14
15                                            /s/ H. Dean Steward
16                                            H. Dean Steward
17
18
19

20
21
22
23
24
25
26
27
28
